IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00049-CR

CHRISTOPHER SPEARS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 08-01814-CRF-85


                          MEMORANDUM OPINION


      Appellant, Christopher Spears, has filed a motion to dismiss this appeal pursuant

to Rule 42.1 of the Texas Rules of Appellate Procedure.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.1(a).



                                           TOM GRAY
                                           Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 8, 2011
[CV06]